UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT



                          No. 97-20094
                        Summary Calendar




                  IN THE MATTER OF ANGIE DAVILA

                                                           Debtor.



                       FRANK E. MANN, III,

                                                         Appellant,


                             VERSUS


                          ANGIE DAVILA,

                                                         Appellee.




          Appeal from the United States District Court
               For the Southern District of Texas
                         (CA-H-96-1572)
                          July 16, 1997
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     We have carefully reviewed the parties briefs, the record



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
excerpts, and the relevant portions of the record in this case.

The judgment of the district court affirming the bankruptcy court's

imposition of sanctions against the Appellant is AFFIRMED.